DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/698,737 filed on 11/27/2019. Claims 1-20 are pending in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fano et al., (2018/0307988) in view of Curtis et al., (20190370679).
With respect to claim 1: Fano teaches a system (fig. 1-2) comprising: 
one or more computing devices of a service provider network, wherein the one or more computing devices are configured to implement a quantum computing service (fig. 1 and fig. 2, global computation engine 106, par. 84-85); 
a first edge computing device of the service provider network located at a location of a first quantum hardware provider (fig. 2, quantum computing resource 204 i.e., first edge computing device, quantum hardware 208, i.e., first quantum hardware provider); and 
a second edge computing device of the service provider network located at a location of a second quantum hardware provider (fig. 2, quantum computing resource 214 i.e., second edge computing device, quantum hardware 218, i.e., second quantum hardware provider); 
wherein the first quantum hardware provider and the second quantum hardware provider are configured to execute quantum computing circuits using quantum computers based on different quantum computing technologies (fig. 2, task object 112 includes global 112b and local 112a tasks, the first quantum and second quantum hardware 208/218 are process different quantum algorithms, see par. 83-84, hence are different technologies); 
wherein the one or more computing devices configured to implement the quantum computing service are configured (fig. 1-2) to: 
receive, a definition of a quantum computing object to be executed (fig. 2, input 102 and task objective 112, see par. 30 and par. 71); 
select at least one of the first or second quantum hardware providers to execute the quantum computing object (fig. 2, par. 81, the first quantum computing resource 204 and quantum hardware 208 configured to process a local task objective, par. 82, while the second quantum computing resource 214 and quantum hardware 218 configured to process a global task objective, and also see par. 83); 
submit a quantum circuit corresponding to the quantum computing object to a selected one or more of the quantum hardware providers via the first or second edge computing device located at the respective locations of the selected one or more quantum hardware providers (fig. 2, par. 79 and 81, first quantum hardware 208, and par. 85, second quantum hardware 218 are processed the task objective); 
receive results of executing the quantum circuit on a quantum computer of the selected one or more quantum hardware providers (fig. 2, output 104, provides local and/or global results/solution of computation tasks, see par. 36-42); 
store the results of executing the quantum circuit (par. 60 and 62, stored the previous solution and/or final solution (results)); and 
provide an output that execute on of the quantum computing object has been completed (fig. 1, monitoring 128, and action 138, par. 40-42, adjustment, and par. 55-56, notify, and also 79 and 82, at the end of process (i.e., computation)).
Fano does not teach the input is from a customer of the quantum computing service and the output that notify to the customer.
Curtis teaches a quantum logic control sequence is generated for a quantum information processor to perform a quantum computation (‘679, the abstract) using quantum computation system 100 has includes classic in the control system 101 and quantum processor 102 (‘679, fig. 1, 110 and 102, par. 25-27). Curtis also provide an interaction with a user which can provides input to the computer and received the output/feedback to user (‘679, par. 87).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Curtis and Fano to implement a quantum computation system includes classic processor and quantum processor that allows user interact with the system by receiving to and sending web pages to a web browser on a user’s client device in response to requests received from the web browser via user interface (‘679, par. 87) which has been widely used in the industry.


With respect to claim 3: Fano and Curtis teach the system of claim 1, wherein the different quantum computing technologies, used by the first and second quantum hardware provider, comprise two or more of: a quantum annealing based quantum computer; an ion trap based quantum computer; a superconducting based quantum computer; or a photon based quantum computer (fig. 1,  quantum annealer, quantum circuit, quantum simulators 101, fig. 2, task object 112 includes global 112b and local 112a tasks, the first quantum and second quantum hardware 208/218 are process different quantum algorithms for local and global task objectives, see par. 83-84, hence are different technologies, ‘697, par. 22-23).
With respect to claim 4: Fano and Curtis teach the system of claim 1, further comprising: 
a first private dedicated physical network link connecting the first edge computing device at the location of the first quantum hardware provider to the service provider network (fig. 2, physical links B and C); and 
a second private dedicated physical network link connecting the second edge computing device at the location of the second quantum hardware provider to the service provider network (fig. 2, physical links D and E).
With respect to claim 5: Fano teaches a method, comprising: 
receiving, at a quantum computing service implemented on one or more computing devices, a definition of a quantum computing task to be performed (fig. 2, input 102 and task objective 112 that includes local and global task objectives, see par. 30 and par. 71); 
selecting, by the quantum computing service, at least one of a first quantum hardware provider or a second quantum hardware provider to perform the quantum computing task (fig. 2, par. 81, the first quantum computing resource 204 and quantum hardware 208 configured to process a local task objective, par. 82, while the second quantum computing resource 214 and quantum hardware 218 configured to process a global task objective, and also see par. 83), wherein the first quantum hardware provider and the second quantum hardware provider are configured to execute quantum computing tasks using quantum computers based on different quantum computing technologies (fig. 2, task object 112 includes global 112b and local 112a tasks, the first quantum and second quantum hardware 208/218 are process different quantum algorithms for local and global task objectives, see par. 83-84, hence are different technologies); 
submitting, by the quantum computing service, a quantum circuit corresponding to the quantum computing task to the selected at least one quantum hardware provider via a first edge computing device of the quantum computing service located at a location of the first quantum hardware provider or a second edge device of the quantum computing service located at a location of the second quantum hardware provider (fig. 2, quantum computing resource 204/214 i.e., first/second edge computing device, quantum hardware 208/218, i.e., first quantum hardware provider, fig. 2, par. 79 and 81, first quantum hardware 208, and par. 85, second quantum hardware 218 are processed the task objective); 
causing execution results received from the first or second quantum hardware provider to be stored (fig. 2, output 104, provides local and/or global results/solution of computation tasks, see par. 36-42); and 
providing, by the quantum computing service, output that the quantum computing task has been completed (fig. 1, monitoring 128, and action 138, par. 40-42, adjustment, and par. 55-56, notify, and also 79 and 82, at the end of process (i.e., computation)).
Fano does not teach the input is from a customer of the quantum computing service and the output that notify to the customer.
Curtis teaches a quantum logic control sequence is generated for a quantum information processor to perform a quantum computation (‘679, the abstract) using quantum computation system 100 has includes classic in the control system 101 and quantum processor 102 (‘679, fig. 1, 110 and 102, par. 25-27). Curtis also provide an interaction with a user which can provides input to the computer and received the output/feedback to user (‘679, par. 87).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Curtis and Fano to implement a quantum computation system includes classic processor and quantum processor that allows user interact with the system by receiving to and sending web pages to a web browser on a user’s client device in response to requests received from the web browser via user interface (‘679, par. 87) which has been widely used in the industry.

With respect to claim 6: Fano and Curtis teach wherein the different quantum computing technologies used by the first and second quantum hardware provider, comprise two or more of: a quantum annealing based quantum computer; an ion trap based quantum computer; a superconducting based quantum computer; or a photon based quantum computer (fig. 1,  quantum annealer, quantum circuit, quantum simulators 101, fig. 2, task object 112 includes global 112b and local 112a tasks, the first quantum and second quantum hardware 208/218 are process different quantum algorithms for local and global task objectives, see par. 83-84, hence are different technologies).

With respect to claim 18: Fano teaches one or more non-transitory computer-readable media storing program instructions, that when executed on or across one or more processors, cause the one or more processors to: 
receive a definition of a quantum computing task to be performed (fig. 2, input 102 and task objective 112 that includes local and global task objectives, see par. 30 and par. 71); 
determine at least one of a first quantum hardware provider or a second quantum hardware provider to perform the quantum computing task (fig. 2, par. 81, the first quantum computing resource 204 and quantum hardware 208 configured to process a local task objective, par. 82, while the second quantum computing resource 214 and quantum hardware 218 configured to process a global task objective, and also see par. 83), wherein the first quantum hardware provider and the second quantum hardware provider are configured to execute quantum computing tasks using quantum computers based on different quantum computing technologies (fig. 2, task object 112 includes global 112b and local 112a tasks, the first quantum and second quantum hardware 208/218 are process different quantum algorithms for local and global task objectives, see par. 83-84, hence are different technologies); 
submit the quantum computing task to the at least one quantum hardware provider via a first edge computing device of the quantum computing service located at a location of the first quantum hardware provider or a second edge device of the quantum computing service located at a location of the second quantum hardware provider (fig. 2, quantum computing resource 204/214 i.e., first/second edge computing device, quantum hardware 208/218, i.e., first quantum hardware provider, fig. 2, par. 79 and 81, first quantum hardware 208, and par. 85, second quantum hardware 218 are processed the task objective); and 
provide an output when the quantum computing task has been completed (fig. 1, monitoring 128, and action 138, par. 40-42, adjustment, and par. 55-56, notify, and also 79 and 82, at the end of process (i.e., computation)).
Fano does not teaches the input is from a customer of the quantum computing service and the output that notify to the customer.
Curtis teaches a quantum logic control sequence is generated for a quantum information processor to perform a quantum computation (‘679, the abstract) using quantum computation system 100 has includes classic in the control system 101 and quantum processor 102 (‘679, fig. 1, 110 and 102, par. 25-27). Curtis also provide an interaction with a user which can provides input to the computer and received the output/feedback to user (‘679, par. 87).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Curtis and Fano to implement a quantum computation system includes classic processor and quantum processor that allows user interact with the system by receiving to and sending web pages to a web browser on a user’s client device in response to requests received from the web browser via user interface (‘679, par. 87) which has been widely used in the industry.

Allowable Subject Matter
Claims 2, 7-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the followed claim limitations recited in claims 2, 7, 12, 14, 15, 17, and 19, comprise:
As per claim 2: wherein the one or more computing device configured to implement the quantum computing service are further configured to: 
generate a recommendation to use one or more of the first or second quantum hardware providers to execute the quantum computing object based on one or more characteristics of the quantum computing object and one or more characteristics of the first and second quantum hardware providers, wherein the one or more characteristics include the respective quantum computing technologies used by the respective first and second quantum hardware providers; 
provide the recommendation to the customer; and 
receive a response from the customer indicating adoption of the recommendation or an alternative configuration to be used to execute the quantum computing object, 
wherein the one or more of the first or second quantum hardware providers selected to execute the quantum computing object are selected based at least in part on the response from the customer.

As per claim 7: wherein submitting the quantum computing task comprises: 
translating the quantum computing task from an intermediate representation used by the customer to define the quantum computing task into a quantum hardware provider specific definition used to define the quantum computing task as the quantum circuit; 
providing the quantum circuit to a back-end non-public application programmatic interface (API) of the quantum computing service, wherein a first edge computing device of the quantum computing service at the first quantum hardware provider location and a second edge computing device of the quantum computing service at the second quantum hardware provider location poll the back-end non-public API for translated quantum circuits to be executed at the first or second quantum hardware providers, respectively; 
scheduling, by the first or second edge computing device, execution capacity on a quantum computer of the first or second quantum hardware provider; and 
storing, by the first or second edge computing device, the translated quantum circuit in a queue of tasks to be performed on the quantum computer of the first or second quantum hardware provider.

As per claim 12: further comprising: 
generating a recommendation to use one or more of the first or second quantum hardware providers to perform the quantum computing task; 
providing the recommendation to the customer; and 
receiving a response from the customer indicating a selection in regard to which quantum hardware provider is to perform the quantum computing task, wherein said selecting, by the quantum computing service at least one of the first or second quantum hardware providers to perform the quantum computing task is based on the response from the customer.
As per claim 14: further comprising: 
simulating the quantum computing task on classical computing hardware of a computing service of a service provider network that includes the one or more computing devices that implement the quantum computing service, wherein the simulation simulates execution according to a first quantum computing technology of the first quantum hardware provider; 
simulating the quantum computing task on classical computing hardware of the computing service of the service provider network, wherein the simulation simulates execution according to a second quantum computing technology of the second quantum hardware provider, wherein said selecting at least one of the first or second quantum hardware providers is based at least in part on results of the simulation according to the first quantum computing technology and results of the simulation according to the second quantum computing technology.

As per claim 15: wherein the definition of the quantum computing task received from the customer is defined in an intermediate representation supported by the quantum computing service, the method further comprising: translating the quantum computing task from the intermediate representation used by the customer to define the quantum computing task into a quantum hardware provider specific definition used to define the quantum computing task; and performing one or more optimization operations on a translated version of the quantum computing task such that a number of quantum operators included in a quantum circuit of the translated version of the quantum computing task is reduced.

As per claim 19: wherein the notification is provided to a classical computer executing a hybrid algorithm comprising classical computing tasks and quantum computing tasks, wherein the program instructions further cause the one or more processors to: store a snapshot of results of the quantum computing task such that results of a subsequent quantum computing task does not overwrite the results of the quantum computing task.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851